Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to fix an obvious typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 10, line 5, “located downstream the conveyance spiral structure” has been changed to - - located downstream of the conveyance spiral structure - -

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the minimum outer diameter is equal to an axial outer diameter of the stirring-conveyance member” of claims 3 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “stirring-conveyance member includes … a reverse spiral structure …adjacent to and downstream of the spiral structure …a continuous reverse spiral structure having a diameter corresponding to a maximum outer diameter at an upstream end in the conveying direction of the developer and corresponding to a minimum outer diameter at a downstream end … a maximum outer diameter portion … and a varying portion …downstream of the maximum outer diameter portion …a diameter corresponding to the maximum outer diameter at an upstream end in the conveying direction, and corresponding to the minimum outer diameter at a downstream end in the conveying direction, wherein the diameter of the varying portion gradually decreases from the maximum outer diameter to the minimum outer diameter, wherein the maximum outer diameter portion having approximately 1.75 spiral turns and the varying portion having approximately 1.75 spiral turns” in combination with the remaining claim elements as set forth in claims 1, 3-8, and 16.
Prior art does not disclose or suggest the claimed “conveying the developer, by way of the reverse spiral structure, in a reverse direction opposite to the conveyance direction; and discharging excess …over the reverse spiral structure, … a maximum outer diameter at an upstream end in the conveying direction and having a minimum outer diameter at a downstream end in the conveying direction, wherein: the reverse spiral structure has a maximum outer diameter portion with the maximum outer diameter, and a varying portion disposed adjacent to and downstream of the maximum outer diameter portion in the conveying direction of the developer; and … maximum outer diameter at the upstream end …the minimum outer diameter at the downstream …a diameter gradually decreasing from the upstream end to the downstream end, wherein the maximum outer diameter portion having approximately 1.75 spiral turns and the varying portion having approximately 1.75 spiral turns” in combination with the remaining claim elements as set forth in claims 9 and 17.
Prior art does not disclose or suggest the claimed “a reverse spiral structure located downstream …downstream end having a minimum outer diameter, wherein: the reverse spiral structure has a maximum outer diameter portion with the maximum outer diameter, and a varying portion … downstream of the maximum outer diameter portion … has the maximum outer diameter at the upstream end in the conveying direction, the minimum outer diameter at the downstream end in the conveying direction, and the varying portion has a diameter gradually decreasing from the upstream end to the downstream end, wherein the maximum outer diameter portion having approximately 1.75 spiral turns and the varying portion having approximately 1.75 spiral turns” in combination with the remaining claim elements as set forth in claims 10, 12-15, and 18.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. Regarding the objection to the drawings directed toward the subject matter of claims3 and 12, the applicant argues that paragraph 0032 supports the claim language that “the minimum outer diameter is equal to an axial outer diameter” and that fig.6 shows a minimum outer diameter d2 being the same as d3.
While the first allegation is accurate, it does not fix the issue that this part fails to be shown.  With regards to the second point drawing attention to fig.6, the Office respectfully disagrees with the applicants’ assertion.
As can be seen in this annotated version of fig.6, the downstream end of #200B is clearly shown as having a height above the axial diameter.
Annotated fig.6:				Hayashi (US Pub.2011/0229212):

    PNG
    media_image1.png
    374
    304
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    452
    473
    media_image2.png
    Greyscale

Figure 5 of Hayashi (US Pub.2011/0229212), previously cited in the PTO-892 mailed on 1 October 2021, is provided of an example of a depiction of a spiral vane that has a minimum outer diameter equal to the shaft diameter.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/17/2022